Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-2, 4, 6, 9, 11 and 13-14 are objected to because of the following informalities: 
Claim 1, the Examiner suggests changing to “… transmitting the data in PUSCH based on the control information ... indicating time information [[and/or]] or frequency information...”  Claims 2, 4, 6, 11 and 14 are objected for and/or as stated above.
Claim 13 is objected for transmitting the PUSCH.

Claim 9, the Examiner suggests changing to “… wherein [[the]] a pre-configured UL grant ...”  
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, it recites “wherein the time information is restricted to indicate symbols that are contiguously or non-contiguously located in a time domain, and/or wherein the frequency information is restricted to indicate resource elements that are contiguously or non-contiguously located in a frequency domain.” It indicates time information is only allow to indicate symbols either are contiguous or not contiguous. But in fact the symbols can either be contiguous or not contiguous, so there is nothing being restricted to indicate. The examiner is unclear that is being restricted to indicate. The same reasoning applies to frequency domain.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Um (US 20180323917) in view of Alvarino, hereinafter Alvarino1 (US 20170141901).
With respect to independent claims:
Regarding claims 1/13, Um teaches A method of ... by a user equipment (UE) in a wireless communication system ([Fig.1]), the method comprising: 
receiving control information ([0277], a terminal may receive a grant which comprises DCI for “allocating” “uplink PUSCH.”) for a physical uplink shared channel (PUSCH) transmission of the UE ([0277], “uplink PUSCH”); and 
transmitting the PUSCH based on the control information ([0277], “the aperiodic SRS transmission by the DCI performing the uplink grant is triggered and the corresponding subframe is configured as the subframe for the SRS transmission, and thus when the PUSCH and the SRS are temporally multiplexed.” In other words, the PUSCH data is transmitted together with SRS.”).
However, Um does not specifically disclose rate matching (RM); wherein the control information includes RM information indicating time information and/or frequency information on a RM resource location to which the PUSCH is not mapped.
In an analogous art, Alvarino1 discloses A method of rate matching (RM) by a user equipment (UE) in a wireless communication system ([0086], “the UE may be instructed to rate match the PUSCH (or another physical uplink channel) around the last symbol.”), the method comprising:
receiving control information ([0059], “For periodic SRS, a UE may be scheduled to transmit an SRS ... For aperiodic SRS, the eNB may transmit an aperiodic SRS configuration to the UE.” In other words, the UE may receive configuration for transmitting SRS.) ... 
wherein the control information ([0086], “the UE may be instructed to rate match the PUSCH (or another physical uplink channel) around the last symbol, even when PUSCH is transmitted outside the cell-specific SRS region and SRS is not transmitted at all. In other words, PUSCH may be rate matched around the SC-FDMA symbol reserved for a possible SRS transmission in a UE-specific periodic SRS subframe.”) includes RM information ([0086], last symbol, symbol is represented in time and frequency domain.) indicating time information and/or frequency information on a RM resource location to which the PUSCH is not mapped ([0058], “SRS transmission may be performed during the last symbol of a particular uplink subframe. For example, during an uplink subframe, a UE may transmit a physical uplink shared channel (PUSCH) for the majority of the uplink subframe and may drop transmission of the PUSCH during the last symbol of this subframe and instead transmit an SRS.”).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Um to specify rate match location as taught by Alvarino1. The motivation/suggestion would have been because there is a need to transmit SRS. 

With respect to dependent claims:
Regarding claims 2/14, Um teaches wherein the control information is received via downlink control information (DCI) ([0277], a terminal may receive a grant which comprises DCI for “allocating” “uplink PUSCH.”) and/or medium access control (MAC) control element (CE).

Claim 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Um in view of Alvarino, and further in view of Alvarino, hereinafter Alvarino2 (US 20170070994).
Regarding claims 3/15, Alvarino2 teaches wherein a sounding reference signal (SRS) ([0128], “base station can indicate that UEs are to rate match around SRS symbols used by wideband UEs.”) transmitted by other UE ([0128], wideband UEs) is mapped to the RM resource.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Um to specify rate matching as taught by Alvarino2. The motivation/suggestion would have been because there is a need to rate match for wideband UEs for transmitting SRS. 
	Regarding claim 4, Alvarino1 teaches wherein the RM information indicates symbol index information ([0086], “the UE may be instructed to rate match the PUSCH (or another physical uplink channel) around the last symbol.”) and/or symbol location bitmap information as the time information, and indicates resource element information ([0086], last symbol), resource element group information, and/or resource block information as the frequency information.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Um to specify rate match location as taught by Alvarino1. The motivation/suggestion would have been because there is a need to transmit SRS. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Um in view of Alvarino1 and Alvarino2, and further in view of Sadeghi (US 20170303220).
Regarding claim 5, Sadeghi teaches wherein the frequency information is associated and indicated independent from the time information for each RM resource, or is commonly associated and indicated with the time information for a plurality of RM resources ([Abs], “The WTRU may perform rate matching around the one or more resource elements that correspond to the synchronization signal transmission.” Resource elements are in both frequency and time domains.).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the method of Um to specify multiple resources as taught by Sadeghi. The motivation/suggestion would have been because there is a need to apply rate matching. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIREN QIN whose telephone number is (571)272-5444.  The examiner can normally be reached on M-F 9-6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIREN QIN/Examiner, Art Unit 2411